

116 HR 1681 IH: Ballot Fairness Act
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1681IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Amash introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require States to impose the same ballot access rules on all candidates in a general
			 congressional election held in the State without regard to whether or not
			 the candidates are nominees of a political party, and to require States to
			 use a ballot for a general congressional election that requires a specific
			 vote for a candidate for the office involved.
	
 1.Short titleThis Act may be cited as the Ballot Fairness Act. 2.Ballot fairness requirements for general congressional elections (a)Requiring equivalent ballot access rules for all candidates in general electionA State shall impose the same requirements for appearing on the ballot in a general congressional election held in the State on all candidates in the election, without regard to whether or not a candidate is the nominee of a political party.
 (b)Requiring use of ballots that require specific votes for candidateFor the election of a candidate in a general congressional election held in a State, the State shall use a ballot that requires a specific vote for that candidate for the office involved and that does not permit the casting of a single vote for all candidates of the same political party for multiple elections.
 (c)DefinitionsIn this Act, the following definitions apply: (1)The term general congressional election means a general election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.
 (2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (d)Effective dateThis section shall apply with respect to the regularly scheduled general congressional election held in November 2020 and each succeeding general congressional election.
			